     Case 1:21-cv-00262-NONE-HBK Document 5 Filed 03/11/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY J. LAWS,                                      Case No. 1:21-cv-00262-HBK
12                          Petitioner,                        FINDINGS AND RECOMMENDATIONS
                                                               THAT COURT ABSTAIN FROM
13             v.                                              EXERCISING JURISDICTION AND
                                                               DISMISS PETITION WITHOUT
14       CALIFORNIA DEPARTMENT OF                              PREJUDICE1
         CORRECTIONS,
15                                                             OBJECTIONS DUE IN THIRTY DAYS
                            Respondent.
16                                                             (Doc. No. 1)
17                                                             ORDER DIRECTING CLERK TO ASSIGN
                                                               CASE TO DISTRICT JUDGE
18

19           Petitioner Anthony J. Laws, a state prisoner proceeding pro se, has pending a petition for
20   writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). This matter is before the Court for
21   preliminary review under Rule 4 of the Rules Governing Section 2254 Cases. See R. Governing
22   § 2254 Cases 4; 28 U.S.C. § 2243. Under Rule 4, a district court must dismiss a habeas petition if
23   it “plainly appears” that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918
24   F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). Because
25   petitioner is currently appealing his conviction in state court, the undersigned recommends that
26
27
     1
       The undersigned submits these factual finding and recommendation to the District Court pursuant to 28 U.S.C.
28   § 636(b)(1)(B) and Local Rule 302 (E.D. Cal. 2019).
     Case 1:21-cv-00262-NONE-HBK Document 5 Filed 03/11/21 Page 2 of 4


 1   the petition be dismissed without prejudice to refiling once petitioner has exhausted his claims in

 2   the state court.

 3         I.      BACKGROUND

 4              Petitioner initiated this case on February 25, 2021 by filing the instant petition. (Doc. No.

 5   1). Petitioner challenges his 2019 conviction and sentence for, inter alia, murder and

 6   intentionally discharging a firearm entered by the Kern County Superior Court in case no.

 7   BF165010A. (Id. at 1). Petitioner is currently appealing his conviction before the California

 8   Court of Appeal. See People v. Laws, No. F081267 (Cal. 5th App. June 2, 2020).

 9        II.      APPLICABLE LAW

10              For purposes of § 2254 habeas review, a conviction if final when “a judgment of

11   conviction has been rendered, the availability of appeal exhausted, and the time for a petition for

12   certiorari elapsed or a petition for certiorari finally denied.” Griffith v. Kentucky, 478 U.S. 314,

13   321 n. 6 (1987). The seminal case of Younger v. Harris, 401 U.S. 37, 44 (1971) applies when a

14   petitioner’s conviction if not yet final. In Younger, the Supreme Court held that a federal court

15   generally cannot interfere with pending state criminal proceedings. This holding, commonly

16   referred to as the Younger abstention doctrine, is based on the principle of federal-state comity.

17   See id. In the habeas context, “[w]here . . . no final judgment has been entered in state court, the

18   state court proceeding is plainly ongoing for purposes of Younger.” Page v. King, 932 F.3d 898,

19   902 (9th Cir. 2019). Absent rare circumstances, a district court must dismiss such actions. See

20   Cook v. Harding, 190 F. Supp. 3d 921, 935, 938 (C.D. Cal. 2016), aff’d, 879 F.3d 1035 (9th Cir.
21   2018); Perez v. Ledesma, 401 U.S. 82, 85 (1971) (“Only in cases of proven harassment or

22   prosecutions undertaken by state officials in bad faith without hope of obtaining a valid

23   conviction and perhaps in other extraordinary circumstances where irreparable injury can be

24   shown” is federal intervention in an on-going state criminal proceeding appropriate.).

25       III.      ANALYSIS

26              Petitioner’s state criminal conviction is not yet final. Petitioner is appealing his
27   conviction before the California Court of Appeal. See People v. Laws, No. F081267 (Cal. 5th

28   App. June 2, 2020). Petitioner has not stated any extraordinary circumstances that would warrant
                                                           2
     Case 1:21-cv-00262-NONE-HBK Document 5 Filed 03/11/21 Page 3 of 4


 1   this court’s intervention. Accordingly, the undersigned recommends that petition be dismissed

 2   without prejudice to refiling once petitioner’s state court proceedings have concluded and his

 3   state criminal conviction is final. 28 U.S.C. § 2244(d)(1)(A). Petitioner is forewarned that he

 4   also must exhaust his claims before the California Supreme Court before refiling his petition. See

 5   O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S. 364, 365 (1995);

 6   28 U.S.C. § 2254(b)(1)(A).

 7       IV.      CERTIFICATE OF APPEALABILITY

 8             State prisoners in a habeas corpus action under § 2254 do not have an automatic right to

 9   appeal a final order. See 28 U.S.C. § 2253(c)(1)(A); Miller-El v. Cockrell, 537 U.S. 322, 335-36

10   (2003). To appeal, a prisoner must obtain a certificate of appealability. 28 U.S.C. § 2253(c)(2);

11   see also R. Governing Section 2254 Cases 11 (requires a district court to issue or deny a

12   certificate of appealability when entering a final order adverse to a petitioner); Ninth Circuit Rule

13   22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997). Where, as here, the court

14   denies habeas relief on procedural grounds without reaching the merits of the underlying

15   constitutional claims, the court should issue a certificate of appealability only “if jurists of reason

16   would find it debatable whether the petition states a valid claim of the denial of a constitutional

17   right and that jurists of reason would find it debatable whether the district court was correct in its

18   procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain procedural bar

19   is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

20   could not conclude either that the district court erred in dismissing the petition or that the
21   petitioner should be allowed to proceed further.” Id. Here, reasonable jurists would not find the

22   undersigned’s conclusion debatable or conclude that petitioner should proceed further. The

23   undersigned therefore recommends that a certificate of appealability not issue.

24             Accordingly, it is now ORDERED:

25             The Clerk of Court is directed to assign a district judge to this case.

26             It is further RECOMMENDED:
27             1. The petition (Doc. No. 1) be DISMISSED without prejudice.

28             2. No certificate of appealability be issued.
                                                           3
     Case 1:21-cv-00262-NONE-HBK Document 5 Filed 03/11/21 Page 4 of 4


 1             3. The Clerk of Court be directed to terminate any pending motions/deadlines and close

 2   this case.

 3                                         NOTICE TO PARTIES

 4            These findings and recommendations will be submitted to the United States district judge

 5   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)

 6   days after being served with these findings and recommendations, a party may file written

 7   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 8   Findings and Recommendations.” Parties are advised that failure to file objections within the

 9   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

10   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13
     Dated:       March 10, 2021
14                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
